J-A28001-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: C.C.                 :     IN THE SUPERIOR COURT OF
                                         :          PENNSYLVANIA
                                         :
                                         :
APPEAL OF: COMMONWEALTH OF               :
PENNSYLVANIA                             :         No. 290 EDA 2013

             Appeal from the Order Entered December 19, 2012
            In the Court of Common Pleas of Philadelphia County
            Juvenile Division at No(s): CP-51-JV-0001882-2012;
                           CP-51-JV-0001883-2012

BEFORE: GANTMAN, P.J., WECHT, J., and JENKINS, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED DECEMBER 03, 2014

     Appellant, the Commonwealth of Pennsylvania, appeals from the order

entered in the Philadelphia County Court of Common Pleas, which discharged

Appellee, C.C., from the probation imposed following his adjudication of

delinquency. We affirm.

     The relevant facts and procedural history of this case are as follows.

On August 14, 2012, C.C. admitted to one count of IDSI against his

younger, male cousin (when C.C. was fifteen years old).           The court

adjudicated C.C. delinquent and placed him on probation under the

supervision of the Philadelphia Juvenile Probation Department. Additionally,

the court ordered C.C. to undergo treatment at the Joseph J. Peters Institute

(“JJPI”); to have no unsupervised contact with minor children; to attend

school with no unexcused absences, lateness, cutting, or suspensions; to

stay away from the complainant; to undergo random drug screens; and to
J-A28001-14


remain on GPS monitoring.

         The court held a review hearing on October 18, 2012. At the review

hearing, C.C.’s probation officer informed the court that C.C. was doing very

well, earning high grades in school, and complying with probation.        The

probation officer also indicated C.C. had a positive progress report from

JJPI.1    Based on C.C.’s progress, the probation officer asked the court to

remove GPS monitoring and to schedule a subsequent review hearing in

sixty days to determine whether to discharge C.C. from probation.         The

probation officer explained the request for the sixty-day review hearing was

due to the implications of the Sexual Offender Notification and Registration

Act (“SORNA”). See 42 Pa.C.S.A. §§ 9799.10 et seq. (effective December

20, 2012).2 Counsel for C.C. joined the probation officer’s recommendation,

and the Commonwealth did not object to the removal of GPS monitoring or

the timeframe for the next review hearing.         Consequently, the court

removed GPS monitoring and scheduled a review hearing for December 13,


1
  The September 2012 JJPI progress report specified, inter alia, that C.C.
had completed four individual therapy sessions, took responsibility for his
actions and admitted the sexually inappropriate behavior, and was very
motivated and engaged in treatment. The report recommended C.C. to
continue sexual offense-specific treatment and to have no contact with the
complainant. The report classified C.C.’s risk of re-offending as “low to
medium.” The report estimated the length of C.C.’s needed treatment was
12-13 months.
2
  Under SORNA, juveniles adjudicated delinquent on or after December 20,
2012, or juveniles adjudicated delinquent prior to that date but who are still
under delinquent supervision as of December 20, 2012, are subject to, inter
alia, lifetime sex offenders’ registration.
                                     -2-
J-A28001-14


2012.

        At the December 13, 2012 review hearing, C.C.’s probation officer

informed the court that C.C. was complying with treatment, doing very well,

and “went above and beyond” in terms of satisfying his supervision

requirements. C.C.’s probation officer admitted C.C. still needed treatment

from JJPI. Based on C.C.’s progress, and to avoid the SORNA requirements,

C.C.’s counsel urged the court to discharge C.C. from probation and have

the Department of Human Services (“DHS”) file a dependency petition,

under which the court could order C.C. to continue treatment at JJPI. The

Commonwealth objected to C.C.’s release from probation. The court said it

wanted to hear from the complainant’s mother (C.C.’s aunt) before it made

a decision, so the court directed the Commonwealth to ascertain her wishes.

        On December 19, 2012, the complainant’s mother appeared before the

court.3   The complainant’s mother explained her primary concern was for

C.C. to continue treatment. She expressed her belief in “second chances”

and did not want to subject C.C. to lifetime registration under SORNA, so

long as C.C. continued treatment. The court also admitted into evidence a

report from JJPI dated December 10, 2012.        The report stated that C.C.

3
  One day prior, the parties had appeared before the court, at which time
the Commonwealth represented that the complainant’s mother opposed
C.C.’s release. C.C.’s counsel advised the court that the Commonwealth had
failed to inform the complainant’s mother of the severity of SORNA’s
requirements and had told her instead that whether the court discharged
C.C. was “no big deal” and would not “affect [C.C.’s] life[.]” As a result, the
court rescheduled the hearing for the following day so it could hear directly
from the complainant’s mother.
                                     -3-
J-A28001-14


began treatment on August 31, 2012, and had completed twelve (12)

individual and six (6) group therapy sessions.        The report specified, inter

alia, C.C. exhibited strong participation in therapy; had no unexcused

absences; has been eager to engage fully with treatment and has been very

open and honest in therapy; C.C. admitted his offense; C.C. has expressed a

desire to better understand his actions; and C.C. showed appropriate

empathy for the complainant. The report explained C.C.’s probation officer

recommended discharging C.C. from probation, and JJPI endorsed that

recommendation, with the understanding that C.C. would continue treatment

at JJPI until completed.       At the conclusion of the hearing, the court

discharged C.C. from probation and ordered DHS to file a dependency

petition, under which C.C. is required to attend and complete sex offender

treatment at JJPI, attend school, have no unsupervised contact with minor

children, stay away from the complainant and his family, and submit to

random urine screens.      The court made clear it would take appropriate

action if C.C. failed to comply with the court’s directives.

      Two days later, the Commonwealth filed a motion for reconsideration

on   December    21,   2012,   which    the   court   denied   that   day.   The

Commonwealth timely filed a notice of appeal on January 18, 2013, and a

voluntary concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b).

      The Commonwealth raises one issue for our review:


                                       -4-
J-A28001-14


        WHERE [C.C.] PLEADED GUILTY TO [IDSI] AGAINST A
        CHILD VICTIM AS A FELONY OF THE FIRST DEGREE, DID
        THE [TRIAL] COURT ABUSE ITS DISCRETION IN
        DISCHARGING HIM FROM PROBATION LESS THAN FIVE
        MONTHS FOLLOWING HIS ADJUDICATION?

(Commonwealth’s Brief at 4).

     The Commonwealth argues the court adjudicated C.C. delinquent

based on C.C.’s admission to IDSI against his younger, male cousin and

C.C.’s need for treatment and supervision. The Commonwealth asserts the

court directed C.C. to undergo treatment at JJPI, which projected the length

of treatment as 12-13 months.     The Commonwealth maintains that at the

December 19, 2012 hearing, the Commonwealth, JJPI, C.C.’s probation

officer, C.C.’s counsel, the complainant’s mother, and the court agreed C.C.

still needed treatment, supervision, and rehabilitation.    On this basis, the

Commonwealth contends C.C. is still a delinquent child pursuant to the

Juvenile Act when the court discharged C.C. from probation.               The

Commonwealth claims the court’s determination that treating C.C. as a

dependent child rather than a delinquent child was erroneous, where C.C.

does not meet the definition of a dependent child.         The Commonwealth

submits the court’s treatment of C.C. greatly reduced the court’s ability to

supervise C.C., as an adjudication of delinquency allows the court to place

the delinquent child under the supervision of a probation officer, whereas an

adjudication of dependency does not.

     The Commonwealth avers the court’s decision to terminate C.C.’s


                                    -5-
J-A28001-14


probation also frustrated the purposes of the Juvenile Act to protect the

community, impose accountability for offenses committed, and develop

competencies to enable children to become responsible and productive

members of the community. The Commonwealth suggests the court ignored

these functions of the Juvenile Act and considered only C.C.’s best interests.

The Commonwealth emphasizes that the court discharged C.C.’s probation

solely to avoid the SORNA implications, a result the court cannot compel

simply because the court disagrees with the legislative determination that

SORNA mandates lifetime registration for juvenile sex offenders adjudicated

delinquent of certain sex offenses. The Commonwealth highlights that C.C.

knew about the implications of SORNA when he admitted to IDSI.            The

Commonwealth concludes the court abused its discretion by discharging

C.C.’s probation, and this Court must reinstate C.C.’s delinquency probation.

We disagree.

      Our review of a juvenile court’s disposition implicates the following

principles:

         Our standard of review of dispositional orders in juvenile
         proceedings is well settled. “The Juvenile Act grants broad
         discretion to the court when determining an appropriate
         disposition. We will not disturb a disposition absent a
         manifest abuse of discretion.” In re R.D.R., 876 A.2d
         1009, 1013 (Pa.Super. 2005) (internal citation omitted).
         Moreover, “[a] petition alleging that a child is delinquent
         must be disposed of in accordance with the Juvenile Act.
         Dispositions which are not set forth in the Act are beyond
         the power of the juvenile court.” In re J.J., 848 A.2d
         1014, 1016-17 (Pa.Super. 2004) (citation omitted).


                                    -6-
J-A28001-14


Commonwealth v. B.D.G., 959 A.2d 362, 366-67 (Pa.Super. 2008) (en

banc). Further, the purpose of the Juvenile Act is as follows:

            Consistent with the protection of the public interest,
            to provide for children committing delinquent acts
            programs of supervision, care and rehabilitation
            which provide balanced attention to the protection of
            the community, the imposition of accountability for
            offenses committed and the development of
            competencies to enable children to become
            responsible and productive members of the
            community.

         42 Pa.C.S.A. § 6301(b)(2). This section evidences the
         Legislature’s clear intent to protect the community while
         rehabilitating and reforming juvenile delinquents.

In re L.A., 853 A.2d 388, 394 (Pa.Super. 2004) (some internal citations and

quotation marks omitted). “The rehabilitative purpose of the Juvenile Act is

attained though accountability and the development of personal qualities

that will enable the juvenile offender to become a responsible and productive

member of the community.”       In re R.D.R., supra (quoting In re B.T.C.,

868 A.2d 1203, 1205 (Pa.Super. 2005)).

      The Juvenile Act defines a delinquent child as “[a] child ten years of

age or older whom the court has found to have committed a delinquent act

and is in need of treatment.”      42 Pa.C.S.A. § 6302.     IDSI constitutes a

delinquent act. See id. Section 6352(a) of the Juvenile Act sets forth the

available dispositions for a delinquent child as follows:

         § 6352. Disposition of delinquent child

            (a) General rule.—If the child is found to be a
         delinquent child the court may make any of the following

                                      -7-
J-A28001-14


         orders of disposition determined to be consistent with the
         protection of the public interest and best suited to the
         child’s treatment, supervision, rehabilitation and welfare,
         which disposition shall, as appropriate to the individual
         circumstances of the child’s case, provide balanced
         attention to the protection of the community, the
         imposition of accountability for offenses committed and the
         development of competencies to enable the child to
         become a responsible and productive member of the
         community:

               (1) Any order authorized by section 6351
            (relating to disposition of dependent child).

               (2) Placing the child on probation under supervision
            of the probation officer of the court or the court of
            another state as provided in section 6363 (relating to
            ordering foreign supervision), under conditions and
            limitations the court prescribes.

                                  *    *    *

         In selecting from the alternatives set forth in this section,
         the court shall follow the general principle that the
         disposition imposed should provide the means through
         which the provisions of this chapter are executed and
         enforced consistent with section 6301(b) (relating to
         purposes) and when confinement is necessary, the court
         shall impose the minimum amount of confinement that is
         consistent with the protection of the public and the
         rehabilitation needs of the child.

42 Pa.C.S.A. § 6352(a)(1), (a)(2) (emphasis added).

      The Juvenile Act defines a dependent child as a child who, inter alia,

“is without proper parental care or control, subsistence, education as

required by law, or other care or control necessary for his physical, mental,

or emotional health, or morals.” 42 Pa.C.S.A. § 6302. Section 6351(a) of

the Juvenile Act sets forth the available dispositions for a dependent child, in


                                      -8-
J-A28001-14


pertinent part, as follows:

         § 6351. Disposition of dependent child

            (a) General rule.—If the child is found to be a
         dependent child the court may make any of the following
         orders of disposition best suited to the safety, protection
         and physical, mental, and moral welfare of the child:

               (1) Permit the child to remain with his parents,
               guardian, or other custodian, subject to conditions
               and limitations as the court prescribes, including
               supervision as directed by the court for the
               protection of the child.

                                 *    *    *

42 Pa.C.S.A. § 6351(a)(1).

      The General Assembly enacted SORNA on December 20, 2011, and

amended it on July 5, 2012. SORNA became effective December 20, 2012.

See 42 Pa.C.S.A. §§ 9799.10 et seq. SORNA defines “juvenile offender” as

an individual who was 14 years of age or older at the time the individual

committed an offense which, if committed by an adult, would be classified

as, inter alia, an offense under 18 Pa.C.S.A § 3123 (relating to IDSI) and

either: (i) is adjudicated delinquent for such offense on or after December

20, 2012; or (ii) has been adjudicated delinquent for such offense and on

December 20, 2012, is subject to the jurisdiction of the court on the basis of

that adjudication of delinquency.      42 Pa.C.S.A. § 9799.12.         Juvenile

offenders are required to register for life under SORNA.      42 Pa.C.S.A. §

9799.15(a)(4) (stating: “A juvenile offender who was adjudicated in this

Commonwealth…shall register for life of the individual”).        SORNA also

                                     -9-
J-A28001-14


requires juvenile offenders to verify their registration quarterly.           42

Pa.C.S.A. § 9799.25(a)(5).      SORNA imposes harsh penalties for juvenile

offenders who fail to register or fail to verify their registration.       See 42

Pa.C.S.A. § 9799.21(a).      A juvenile offender must wait twenty-five (25)

years to petition the court for termination of the registration requirement.

42 Pa.C.S.A. § 9799.17(a).

      Instantly, the court explained its rationale for discharging C.C.’s

probation before the effective date of SORNA as follows:

         When fashioning a disposition for [C.C.], this [c]ourt
         properly considered [C.C.’s] prior treatment, supervision,
         rehabilitation, and welfare while attempting to impose the
         necessary treatment required consistent with the public’s
         protection and [C.C.’s] own rehabilitative needs. An abuse
         of discretion is not shown merely by an error in judgment.
         The Commonwealth failed to establish that the [c]ourt
         ignored or misapplied the law, exercised [its] judgment for
         reasons of partiality, prejudice, bias, or ill-will, or arrived
         at a manifestly unreasonable decision in [C.C.’s]
         disposition and commitment.

         In this juvenile proceeding, this [c]ourt stands in parens
         patriae in relation to the juvenile, and the focus of the
         proceeding is dedicated to the best interests of the
         juvenile. With respect to this [c]ourt’s authority to impose
         a disposition of a delinquent child, the Juvenile Act grants
         broad discretion to the [c]ourt. A reviewing court should
         not disturb a [trial] court’s disposition absent manifest
         abuse of discretion.

                                  *     *      *

         “The Juvenile Act requires the trial judge to consider the
         protection of the public interest, and to fashion a sentence
         which is best suited to the child’s treatment, supervision,
         rehabilitation,  and    welfare,    under    the   individual
         circumstances of each child’s case.” [In re R.W., 855

                                      - 10 -
J-A28001-14


           A.2d 107, 111 (Pa.Super. 2004)]. When fashioning a
           proper disposition for [C.C.], this [c]ourt considered
           [C.C.’s] history of successful treatment, supervision,
           rehabilitation, the [complainant’s] mother’s own stated
           wishes for [C.C.], and the stigma and harsh realities of
           [C.C.] being given the life-long label of a “Juvenile
           Offender” under SORNA. This [c]ourt believes that it was
           in the best interest of [C.C.’s] own rehabilitative treatment
           needs to treat him as a Dependent Child rather than a
           Delinquent Child.

(Juvenile Court Opinion, filed June 27, 2013, at 9-12) (some internal

citations omitted) (emphasis in original). The record makes clear the court

considered all relevant factors when rendering its disposition, in light of the

Juvenile Act’s dual purpose to protect the community while rehabilitating and

reforming juvenile delinquents. See 42 Pa.C.S.A. § 6301(b)(2); In re L.A.,

supra.

      Further, after adjudicating C.C. delinquent, the court had authority to

enter any of the dispositions set forth in Section 6352(a). See 42 Pa.C.S.A.

§ 6352(a).      The court decided to place C.C. on probation per Section

6352(a)(2). See id. During C.C.’s review hearings, the court learned about

C.C.’s significant progress in treatment.      Specifically, at the October 18,

2012 review hearing, C.C.’s probation officer informed the court that C.C.

was doing very well, earning high grades in school, and complying with

probation.     The probation officer indicated C.C. had a positive progress

report from JJPI.     At that time, the probation officer asked the court to

remove C.C.’s GPS monitoring, and the court granted that unopposed

request.

                                      - 11 -
J-A28001-14


      Subsequently, at the December 13, 2012 review hearing, C.C.’s

probation officer informed the court C.C. was complying with treatment,

doing very well, and “went above and beyond” in terms of satisfying his

supervision requirements. Based on C.C.’s progress and to avoid the SORNA

requirements, C.C.’s counsel urged the court to release C.C. from juvenile

probation and have DHS file a dependency petition, under which the court

could order C.C. to continue treatment at JJPI. The Commonwealth objected

to this request, so the court deferred its ruling.

      The court heard from the complainant’s mother at a hearing on

December 19, 2012.        The complainant’s mother explained her primary

concern was for C.C. to continue treatment.          She expressed her belief in

“second chances” and did not want to subject C.C. to lifetime registration

under SORNA, so long as C.C. still received treatment.           The court also

admitted into evidence a report from JJPI dated December 10, 2012, which

reflected C.C.’s substantial progress. Notably, the report indicated that JJPI

endorsed the recommendation of C.C.’s probation officer, to discharge C.C.

from probation with the understanding that C.C. would continue treatment

at JJPI. At the conclusion of the hearing, the court terminated probation and

ordered DHS to file a dependency petition, under which C.C. is required,

inter alia, to attend and complete sex offender treatment at JJPI. The court

made clear it would take appropriate action if C.C. failed to comply with the

court’s directives.


                                      - 12 -
J-A28001-14


       The court’s decision to terminate C.C.’s probation and require C.C. to

continue treatment under a dependency order falls within the court’s

available options per Section 6352(a). See 42 Pa.C.S.A. § 6352(a)(1). The

court permitted C.C. to remain with his parents, subject to the conditions

and limitations prescribed by the court. See 42 Pa.C.S.A. § 6351(a)(1). In

its decision, the court recognized the strict consequences C.C. faced if he

remained on juvenile probation through SORNA’s effective date.         See 42

Pa.C.S.A. §§ 9799.15(a)(4); 9799.17(a); 9799.21(a); 9799.25(a)(5). Thus,

the court released C.C. from juvenile probation, consistent with the

protection of the public interest and best suited to C.C.’s need for treatment,

supervision, and rehabilitation.   See 42 Pa.C.S.A. § 6352(a).     We see no

manifest abuse of discretion in the court’s decision to terminate C.C.’s

juvenile probation and compel institution of dependency proceedings as a

viable alternative under the circumstances of this case. See B.D.G., supra.

Accordingly, we affirm.

       Order affirmed.

       Judge Wecht joins this memorandum.

       Judge Jenkins files a dissenting statement.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 12/3/2014

                                     - 13 -